DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2020 was filed on the mailing date of the application on 08/03/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ming Chieh Chang on 07/30/2021.

The application has been amended as follows: 
Claim 13 (Currently Amended) An electrical connector comprising: an insulative housing including opposite side walls with a central slot therebetween in a transverse direction, each side wall extending in a longitudinal direction perpendicular to the transverse direction; a bottom wall linked between the pair of side walls in the transverse direction and forming a central wall under the central slot in a vertical direction perpendicular to both the , and each fin abuts inwardly against the central wall in the transverse direction; wherein each covering block is electrically conductive and mechanically and electrically connected to the corresponding grounding contacts while being spaced from the signal contacts.
Claim 14 canceled.
Claim 15 depends on claim 13 not canceled claim 14.

Allowable Subject Matter
Claims 1-13 and 15-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record fails to disclose, teach, provide or suggest two covering blocks received within the corresponding channels, respectively, each covering block including a plurality of fins upwardly extending into the corresponding passageways, respectively; wherein an inner side of each corresponding fin abuts laterally and inwardly against the central wall intimately combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 13, the prior art of record fails to disclose, teach, provide or suggest two covering blocks received within the corresponding channels, respectively, each covering block including a plurality of fins upwardly extending into the corresponding passageways, respectively, and each fin abuts inwardly against the central wall in the transverse direction combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 17, the prior art of record fails to disclose, teach, provide or suggest each covering block forms a plurality of fins respectively received within the corresponding passageways, respectively, and at least some fins abut inwardly against the central wall in the transverse direction, and at least some fins abut outwardly against the corresponding contacts in the transverse direction so as to have the covering block stably retained in the corresponding channel without movement in the transverse direction combined with the remaining limitations of the base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCUS E HARCUM/Examiner, Art Unit 2831